Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered December 6, 2006, convicting him of criminal contempt in the first degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly permitted the prosecution to introduce evidence of his prior acts of domestic abuse and threats against the complainant. This evidence was properly admitted as relevant background material to enable the jury to understand the defendant’s relationship with the complainant and explain the issuance of an order of protection, and as evidence of the defendant’s motive and intent in the commission of the charged crimes (see People v Molineux, 168 NY 264 [1901]; People v Hanson, 30 AD3d 537 [2006]; People v Howe, 292 AD2d 542 *623[2002]; People v Shorey, 172 AD2d 634 [1991]). Moreover, the Supreme Court’s limiting instructions were sufficient to alleviate any prejudice (see People v Berg, 59 NY2d 294 [1983]; People v Martin, 41 AD3d 616 [2007]; People v Lawrence, 297 AD2d 290 [2002]).
The defendant’s contention that the prosecutor violated the Molineux ruling (see People v Molineux, 168 NY 264 [1901]) is unpreserved for appellate review (see People v Ingram, 258 AD2d 533 [1999]). Mastro, J.E, Skelos, Balkin and Leventhal, JJ., concur.